       Case 1:16-cv-00599-ADA-JCM Document 99 Filed 06/26/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 BRADLEY TERWILLIGER,                          §
 BENJAMIN MATCEK, and JIMMY                    §
 DAN SMITH,
            Plaintiffs,                        §
                                               §
 v.                                            §     CIVIL NO. 1:16-CV-00599-ADA
                                               §
 BRENT STROMAN, CHIEF OF                       §
 POLICE FOR THE WACO                           §
 POLICE DEPARTMENT, IN HIS                     §
 INDIVIDUAL CAPACITY;                          §
 MANUEL CHAVEZ, WACO
 POLICE DEPARTMENT                             §
 DETECTIVE, IN HIS INDIVIDUAL                  §
 CAPACITY; ABELINO REYNA,                      §
 ELECTED DISTRICT ATTORNEY                     §
 FOR MCLENNAN COUNTY,
 TEXAS, IN HIS INDIVIDUAL                      §
 CAPACITY; CITY OF WACO;                       §
 ROBERT LANNING, IN HIS                        §
 INDIVIDUAL CAPACITY;                          §
 JEFFREY ROGERS, IN HIS                        §
 INDIVIDUAL CAPACITY;
 STEVEN SCHWARTZ, IN HIS                       §
 INDIVIDUAL CAPACITY; AND                      §
 CHRISTOPHER FROST, IN HIS                     §
 INDIVIDUAL CAPACITY.                          §
                Defendants

      ORDER ON DEFENDANT CITY OF WACO’S MOTION TO STAY TRIAL AND
                         OTHER PROCEEDINGS

        Before the Court is Defendant City of Waco’s Motion to Stay the Trial and Other

Proceedings (ECF No. 91), Plaintiffs’ Response (ECF No. 94), and Defendant’s Reply (ECF No.

97). After careful consideration of Defendant City of Waco’s Motion and applicable law, the Court

finds that the Motion should be GRANTED IN PART and DENIED IN PART.




                                               1
      Case 1:16-cv-00599-ADA-JCM Document 99 Filed 06/26/20 Page 2 of 10




                                I.              BACKGROUND

    A. Factual Background

        This case stems from the Twin Peaks restaurant incident on May 17, 2015. Members of the

Bandidos and Cossacks Motorcycle Club, along with hundreds of other motorcycle enthusiasts,

converged on the restaurant for a scheduled meeting. Tensions between the Bandidos and Cossacks

erupted in a shootout that left nine dead and many injured. In the aftermath of the incident, police

arrested 177 individuals on charges of Engaging in Organized Criminal Activity. The probable

cause affidavit in support of the arrest warrants was the same for each of the 177 arrestees, and a

justice of the peace set bond for each of the arrestees at one million dollars. Only one of the

criminal cases ever went to trial (the defendant in that case is not a party to the instant action), and

those proceedings ended in a mistrial. The state eventually dropped all remaining charges against

the arrestees. The plaintiffs in this case state that they were either members of an independent

motorcycle club or, in Terwilliger’s case, not a member of any club. The plaintiffs were arrested

pursuant to the same probable cause affidavit as the other arrestees but were not brought before a

grand jury.

    B. Procedural Background

        Plaintiffs filed their Original Complaint for this case on May 20, 2016, (ECF No. 1), their

First Amended Complaint on May 11, 2017, (ECF No. 25), and their Second Amended Complaint

on January 17, 2019 (ECF No. 60). Plaintiffs bring this case under 42 U.S.C. § 1983. ECF No. 60.

They allege that the defendants violated their Fourth and Fourteenth Amendment rights, as well as

committed conspiracy to deprive Plaintiffs of their rights. ECF No. 60 at 36-46. Additionally,

Plaintiffs allege municipal liability against Defendant City of Waco (“City”). Id. at 48.




                                                   2
      Case 1:16-cv-00599-ADA-JCM Document 99 Filed 06/26/20 Page 3 of 10




       This Court granted the first motion to stay on October 4, 2016 to allow for nearly all

criminal charges relating to the Twin Peaks incident to be dismissed. ECF No. 24; 26; 32; 40; 46;

55. Because of the ongoing investigation and criminal charges, this case was stayed for two-and-

a-half years until December 2018. ECF No. 59. Defendants asserted qualified immunity in their

Motions to Dismiss (ECF No. 62; 63), which the Court denied in part and granted in part on

September 6, 2019 (ECF No. 78). The Court’s Order, denying in part and granting in part, left a

Franks claim and related conspiracy and bystander liability claims pending against Defendants

Stroman, Lanning, Reyna, Chavez, Rogers, Schwartz, and Frost; as well as Plaintiffs’ Pembaur

claims against the City as they relate to the remaining claims against Defendant Stroman. ECF No.

78 at 22. The Defendants subsequently filed an interlocutory appeal on the decision regarding

qualified immunity. ECF No. 80; 90. The City filed this Motion to Stay on November 5, 2019 and

asserts that it is entitled to the stay of trial and other proceedings while the individual defendants’

appeals regarding qualified immunity are being decided. ECF No. 91.

                               II.     LEGAL STANDARD

       The Federal Rules of Civil Procedure do not expressly provide for a stay of proceedings.

Rule 26, however, provides that a party against whom discovery is being sought may seek a stay

from the court where the action is pending and “the court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense.” FED. R. CIV. P. 26(c). A court’s power to stay trial proceedings is inherently within the

court’s power to “control the disposition of the causes on its docket with economy of time and

effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).

The decision to stay proceedings or not “calls for the exercise of judgment, which must weigh




                                                  3
      Case 1:16-cv-00599-ADA-JCM Document 99 Filed 06/26/20 Page 4 of 10




competing interests and maintain an even balance.” Id. at 255. Thus, an order to stay proceedings

is within a court’s discretion.

                                  III.   DISCUSSION

        The Court previously denied the individual defendants qualified immunity, which became

immediately appealable. ECF No 78. As the City alleges in its motion, once an appeal is filed, “the

district court is divested of its jurisdiction to proceed against that defendant.” ECF No. 91 at 2

(citing Carty v. Rodriguez, 211 F. App’x. 292, 293 (5th Cir. 2006). The City asserts it is entitled

to an order to stay all proceedings against the City pending the interlocutory appeal brought by the

individual defendants, including Defendant Stroman. ECF No. 91 at 2. The City asserts that until

the individual Defendants’ qualified immunity is resolved that immunity extends to protect the

City from discovery. See id. at 3. In its Reply, the City further claims that allowing discovery in a

limited capacity against the City would deny the individual defendants’ protection while their

qualified immunity classification is being resolved. ECF No. 97 at 1. The City believes that the

individuals would inevitably become involved in discovery or it would “den[y] them the

opportunity to protect their interests in the litigation.” Id. at 2. Additionally, the City states that the

appellant officers would have to be given the opportunity to re-depose the witnesses after their

qualified immunity is resolved. Id. at 2. Lastly, the City alleges that if the appellate court finds that

there was no clearly established law as part of the qualified immunity analysis, the claims against

the City would fail. Id. at 3. (citing Bustillos v. El Paso County Hosp. Dist., 891 F.3d 214, 222 (5th

Cir. 2018). Plaintiffs’ emphasize that this case has been pending since 2016 and another stay will

prejudice plaintiffs by impacting the witnesses’ ability to recall the incident. ECF No. 94 at 4.

Furthermore, Plaintiffs are willing to limit discovery to non-party fact witnesses. Id.




                                                    4
      Case 1:16-cv-00599-ADA-JCM Document 99 Filed 06/26/20 Page 5 of 10




   A. Iqbal

       The City, to support its notion that even limited discovery “punishes” the officers awaiting

their interlocutory appeal, cites liberally from the Supreme Court’s opinion in Ashcroft v. Iqbal.

ECF No. 97 at 2. Specifically, the City relies on the Supreme Court’s comment in Iqbal that “when

discovery as to the other parties proceeds, it would prove necessary for petitioners and their counsel

to participate in the process to ensure the case does not develop in a misleading or slanted way that

causes prejudice to their position.” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 685 (2009)). While

this Court acknowledges the persuasive arguments the City advances with support from selective

portions of Iqbal, the Court is not obligated to grant the broad reaching stay the City requests.

Iqbal does not mandate a global stay of discovery, and district courts have interpreted the opinion

as balancing the goal of protecting parties from disruptive discovery with the interest of

progressing the case towards resolution. See Saenz v. City of El Paso, Tex., No. EP-14-CV-244-

PRM, 2015 WL 4590309, at *2 (W.D. Tex. Jan. 26, 2015); Harris v. City of Balch Springs, 33 F.

Supp. 3d 730, 732 (N.D. Tex. 2014); Mendia v. Garcia, No. 10-CV-03910-MEJ, 2016 WL

3249485, at *2 (N.D. Cal. June 14, 2016).

       Iqbal does not stand for the idea that all discovery for all defendants must be stayed while

waiting for resolution of qualified immunity. In Iqbal, the Supreme Court considered a narrow

question that did not address the type of stay required when an assertion of qualified immunity is

waiting to be resolved. Saenz, 2015 WL 4590309, at *2; M.G. v. Metro. Interpreters & Translators,

Inc., No. 12CV460-JM MDD, 2013 WL 690833, at *2 (S.D. Cal. Feb. 26, 2013). The Supreme

Court, in Iqbal, held that a district court’s order denying a motion to dismiss on the grounds of

qualified immunity was reviewable under the collateral-order doctrine. Iqbal, 556 U.S. at 673. The




                                                  5
      Case 1:16-cv-00599-ADA-JCM Document 99 Filed 06/26/20 Page 6 of 10




Supreme Court also held that the plaintiff’s complaint did not comply with Rule 8 under Twombly

for a complaint to contain sufficient facts for a plausible claim of relief. Id at 682.

          While not binding, the Supreme Court emphasized its concern with protecting officials

from litigation through qualified immunity. Id. at 685. The Iqbal court did not hold, nor imply,

that district courts no longer have discretion to determine a stay of discovery pending claims of

qualified immunity. Instead, the Supreme Court acknowledged that qualified immunity is meant

to protect officials from “disruptive discovery.” Id. at 685 (quoting Siegert v. Gilley, 500 U.S. 226,

236 (1991). Furthermore, the Supreme Court declined to “relax the pleading requirements [of Rule

8] on the ground that the Court of Appeals promises petitioners minimally intrusive discovery.”

Id. at 686. In Crawford-El v. Britton, the Supreme Court specifically noted that it “recognized that

limited discovery may sometimes be necessary before the district court can resolve a motion for

summary judgment based on qualified immunity.” Crawford-El v. Britton, 523 U.S. 574, 593 n.14

(1998).

          As the City purports, the notice of appeal “confers jurisdiction on the court of appeals and

divests the district court of its control over those aspects of the case involved in the appeal.” ECF

No. 97 at 2 (quoting Iqbal, 556 U.S. at 685). Thus, courts have concluded that district courts may

not continue proceedings for claims that have interlocutory appeals on qualified immunity

grounds. McFadyen v. Duke Univ., No. 1:07-CV-953, 2011 WL 13134315, at *2 (M.D.N.C. June

9, 2011). However, a “notice of appeal from an interlocutory order does not produce a complete

divesture of the district court’s jurisdiction over the case; rather, it only divests the district court

of jurisdiction over those aspects of the case on appeal.” Alice L. v. Dusek, 492 F.3d 563, 564-565

(5th Cir. 2007). Thus, if the claims are “legally distinct,” the remaining claims can proceed. Id.




                                                   6
      Case 1:16-cv-00599-ADA-JCM Document 99 Filed 06/26/20 Page 7 of 10




   B. Motion to Stay Considerations

       “A stay is not a matter of right, even if irreparable injury might otherwise result.” Nken v.

Holder, 556 U.S. 418, 434 (2009) (quoting Virginian Ry. Co. v. U.S., 272 U.S. 658, 672 (1926).

Instead, a stay is “an exercise of judicial discretion,” and “[t]he propriety of its issue is dependent

upon the circumstances of the particular case.” Nken, 556 U.S. at 434. The party requesting the

stay bears the burden of showing that the circumstances justify the stay. Id. Clearly, while the

issuance or denial of a stay is an exercise of the court’s discretion, the judgment is guided by legal

principles. Id. For a stay of proceedings, the Court considers: “(1) whether the stay applicant has

made a strong showing that he is likely to succeed on the merits; (2) whether the applicant will be

irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the other

parties interested in the proceeding; and (4) where the public interest lies.” Nken, 556 U.S. at 434.

Before issuing a stay, “[i]t is ultimately necessary . . . to balance the equities – to explore the

relative harms to applicant and respondent, as well as the interests of the public at large.” Barnes

v. E-Systems, Inc. Group Hospital Medical & Surgical Ins. Plan, 501 U.S. 1301, 1305 (1991). This

Court has discretion to tailor a stay to operate with respect to only “some portion of the

proceeding.” Nken 556 U.S. at 428. While the first two factors are the most critical, it is not enough

that the chance of success on the merits be “better than negligible.” Id. at 433 (quoting Sofinet v.

I.N.S., 188 F.3d 703, 707 (7th Cir. 1999). Additionally, the second factor requires a showing of

more than “possibility of irreparable injury.” Id. at 433 (quoting Abbassi v. I.N.S., 143 F.3d 513,

514 (9th Cir. 1998).

       1. The City has not made a strong showing on the merits

       The first two factors do not directly relate to the applicant in this case. The City alleges it

is entitled to a stay because the claim is intertwined with claims against Defendant Stroman. ECF



                                                  7
       Case 1:16-cv-00599-ADA-JCM Document 99 Filed 06/26/20 Page 8 of 10




No. 97 at 2. The City has not made a showing of whether it would succeed on the merits against it

regarding municipality liability and there is also no showing concerning Defendant Stroman’s

interlocutory appeal for qualified immunity. As the City purports, if the Fifth Circuit overturns this

Court’s decision and grants Defendant Stroman qualified immunity, Plaintiffs’ Pembaur claim

against the City necessarily fails. ECF No. 97 at 2.1 There is no showing of the likelihood of this

result.

          2. The City will not be irreparably harmed without a stay

          Additionally, the City will not suffer irreparable harm if this Court denies a stay. The City’s

motion is based on the harm that could result to the individual defendants while their interlocutory

appeal is pending. ECF No. 91 at 2. The purpose of qualified immunity, as stated by the Supreme

Court, is to “free officials from the concerns of litigation, including ‘avoidance of disruptive

discovery.’” Iqbal, 556 U.S. at 685 (emphasis added) (quoting Siegert, 500 U.S. at 236). This

Court reiterates the Supreme Court’s emphasis on “disruptive discovery” to stress that, in the

process of resolving qualified immunity, limited discovery can be allowed. The Fifth Circuit

described qualified immunity’s protection as “not [to] shield government officials from all

discovery but only from discovery which is either avoidable or overly broad.” Lion Buolos v.

Wilson, 834 F.2d 504, 507 (5th Cir. 1987). The City contends that even limited discovery would

be disruptive because Defendant Stroman would necessarily be involved. ECF No. 91 at 3.

However, Defendant Stroman and the City are represented by the same counsel. Notice of Attorney


1
  A municipality can be found liable under § 1983 only when the municipality itself causes a constitutional violation.
Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978). The constitutional violation must be the result
of deliberate government policy or custom. City of Canton v. Harris, 489 U.S. 378, 379 (1989). The Pembaur court
recognized that municipality liability can attach, however, when the deliberate policy or custom is a single decision
by the final policymaker. Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986). A “policymaker cannot exhibit
fault rising to the level of deliberate indifference to a constitutional right when that right has not yet been clearly
established.” Bustillos, 891 F.3d at 222. Thus, if the Fifth Circuit finds Defendant Stroman is entitled to qualified
immunity, by either establishing that there were no facts to show a constitutional violation or that the law was not
clearly established at the time of the misconduct, the municipality claim against the City fails.

                                                          8
      Case 1:16-cv-00599-ADA-JCM Document 99 Filed 06/26/20 Page 9 of 10




Appearance, ECF No. 82. If discovery is attempted beyond the extremely limited scope that this

Court grants, the City and Defendant Stroman’s counsel is in a position to protect their clients’

interests regarding any matter currently on appeal. See Harris, 33 F. Supp. 3d at 733; Mendia,

2016 WL 3249485, at *5.

       3. The Plaintiffs will be substantially injured by a stay and Public Interest lies in
          denying in part

       The “injury to the other parties” and “public interest” factors “merge when the Government

is the opposing party.” U.S. v. Transocean Deepwater Drilling, Inc., 537 F. App’x 358, 360 (5th

Cir. 2013) (citing Nken, 556 U.S. at 435). Plaintiffs are at risk of being substantially injured by the

issuance of a stay. The incident that these claims revolve around occurred in May 2015, over five

years ago. By the time the Fifth Circuit announces its decision regarding the interlocutory appeals,

it will likely be 2021, which is six years since the incident. ECF No. 94 at 3. This amount of time

could significantly impact the likelihood of witnesses to be able to recall specific details from the

event. See Clinton v. Jones, 520 U.S. 681, 707 (1997) (“[D]elaying trial would increase the danger

of prejudice resulting from the loss of evidence, including the inability of witnesses to recall

specific facts, or the possible death of a party.”). Qualified immunity does serve an important

public interest by “helping to ensure that public officials will not have a disincentive in performing

their duties based on a fear that dissatisfied persons will later impose upon them the burdens of

litigation.” Torres v. Faxton St. Lukes Healthcare, No. 6:16-CV-439, 2017 WL 11317906, at *3

(N.D.N.Y. Jan. 26, 2017) (quoting V.S. v. Muhammad, No. 07-CV-0213 DLI/JO, 2008 WL

5068877, at *2 (E.D.N.Y. Nov. 24, 2008). However, “the public interest disfavors the grant of a

stay where it would hinder the speedy adjudication of constitutional claims.” Id. (quoting Verizon

N.Y. Inc. v. Vill. of Westhampton Beach, No. CV 11-252(AKT), 2013 WL 5762926, at *9

(E.D.N.Y. Oct. 18, 2013).

                                                  9
     Case 1:16-cv-00599-ADA-JCM Document 99 Filed 06/26/20 Page 10 of 10




       This Court recognizes that there is a possibility that Plaintiffs’ claim against the City will

fail, pending the decision by the Fifth Circuit on Defendant Stroman’s qualified immunity. The

Court concludes that the substantial harm that Plaintiffs’ face from a stay along with the public

interest in expediency and case resolution supports limited discovery. While qualified immunity

is within the public’s interest, it is not at risk in the limited scope that this Court grants for

discovery. The City has not shown the likelihood of success on its merits and will not face

irreparable harm from an extremely limited discovery with non-party fact witnesses.

                              IV.     CONCLUSION

       Based on the foregoing, Defendant City of Waco’s Motion to Stay the Trial and Other

Proceedings, is DENIED so as to allow Plaintiffs to (1) conduct depositions of any person who is

not an individual Defendant with an appeal pending, and (2) conduct any discovery allowed under

the Federal Rules with regards to the DPS Defendants. Defendant City of Waco’s Motion is

GRANTED in all other respects.

SIGNED this 26th day of June, 2020.




                                      ALAN D ALBRIGHT
                                      UNITED STATES DISTRICT JUDGE




                                                10
